Citation Nr: 1116326	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and depressive disorder, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007, a statement of the case was issued in May 2008, and a substantive appeal was received in May 2008.  

In February 2011, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of his service-connected PTSD and depressive disorder warrants a higher disability rating, which is currently rated as 10 percent disabling.

Although not entirely clear, in a March 2011 statement the Veteran appears to have indicated that that his symptoms have been increasing in severity, specifically including that his sleep impairment had worsened since filing his appeal.  The Board notes that the Veteran was last afforded a VA examination in July 2007.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD and depressive disorder.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's PTSD and depressive disorder.  Appropriate examination findings should be reported to allow for evaluation of the Veteran's PTSD and depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434-9411 (2010).  A Global Assessment of Functioning (GAF) score should be reported.

2.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings have been reported.

3.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record (to include evidence made of record since the most recent supplemental statement of the case) and determine whether a higher rating for PTSD and depressive disorder is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


